Citation Nr: 0334317	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  01-06 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from June 1942 to June 1947.  
He died in October 2000.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Board previously issued a decision in July 2002 in which 
it denied service connection for the cause of the veteran's 
death.  The appellant appealed that decision to the U.S. 
Court of Appeals for Veterans Claims (Court).  Pursuant to 
VA's motion, in an April 2003 Order, the Court vacated the 
Board decision and remanded the matter to the Board.  By 
letter dated in July 2003, the Board advised the appellant 
that she had additional time in which to supplement the 
evidence and argument before the Board.  Her August 2003 
response has been associated with the claims folder.  The 
case is again ready for disposition.  


REMAND

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), has been in effect 
during the entire course of the claim at issue.  Among other 
things, the law expanded VA's duty to notify the claimant and 
her representative, if any, concerning certain aspects of 
claim development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (regulations promulgated to implement these 
statutory changes).  Specifically, the VCAA provides that, 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant and her 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf. Id. 

As discussed in VA's motion to the Court, review of the 
claims folder fails to reveal notice from the RO to the 
veteran that complies with VCAA requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  Specifically, there is no notice to 
the appellant of the evidence needed to substantiate her 
claim and no notice as to the respective responsibilities of 
the appellant and VA to submit or secure evidence relevant to 
the claim.  Therefore, a remand to the RO is required in 
order to correct this deficiency.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

Also with respect to notice, the Board notes that, in a 
recent decision, the U.S. Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  It found 
that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify letter is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  In providing the proper VCAA notice 
as required by Quartuccio and Charles, supra, the RO must 
explain to the appellant that a full year is allowed for 
response.

Finally, the Board notes that, following the remand from the 
Court, the appellant submitted additional medical evidence in 
the form of a December 2002 statement from C. Russo, M.D.  
This evidence has not been considered by the RO or the Board.  
On remand, the RO should readjudicate the claim, to include 
consideration of this evidence and any other evidence 
received or secured following VCAA notice to the appellant.

Accordingly, the case is REMANDED for the following action:
1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance Quartuccio v. Principi and 
Charles v. Principi, as well as with the 
recent decision in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 
pursuant to 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), and any other 
applicable legal precedent.  It should 
allow the applicable period of time for 
response.  

2.  The RO should then readjudicate the 
claim for service connection for the 
cause of the veteran's death.  If the 
disposition remains unfavorable, the RO 
should furnish the appellant and her 
representative a supplemental statement 
of the case and afford the applicable 
opportunity for response.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	V. L. Jordan 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


